Beck, J.
1. HUSBAND and wile: family ex-statute of lim¡tations. *3102__.__. stare decisis, *309— I. The petition shows that the last item of the account for the goods is dated March 29,1876; that the husband executed a note to plaintiff for the whole , . amount ot the account April 30, 1876, which A matm-e(l October thirtieth of the same year, and that the suit Was commenced August 22, 1882. One ground of the demurrer is that the action is barred by the statute of limitations, the defendant claiming that, as to her, the statute began to run at the date of the last item of the account. The circuit court held that the cause of action *310was suspended by the execution of the note, and that the statute began to run at the date of its maturity. The precise question was ruled in Lawrence v. Sinnamon, 24 Iowa, 80, this court holding that the giving of a note by the husband for necessary expenses of the family arrested the running of the statute until the maturity of the note, both as to the husbandi and wife. Counsel for defendant concede that this case rules the question against defendant, but insists that it is not a sound exposition of the law, and should be overruled. We will not enter into an inquiry of the principles upon which it is founded, with the purpose of vindicating its correctness. It has stood unquestioned for more than-fifteen years, and has been, doubtless, often followed by the nisi prims co.urts, and esteemed by the profession as a part of the body of the laws of the state. Stability in the laws is of the first importance to the people and to the courts, Long established rules,cannot be disregarded on the ground that- the reasons on which they are based do not appear.
„ tío’í^mustBe speeific. II. Another ground of demurrer was intended, to bring in question certain items in the account for the goods sold, for the reason that they do not show the purc^iase of certain articles which could be denominated family supplies and would come under the designation of family expenses. But the demurrer is not sufficiently explicit to raise the question argued by defendant’s counsel. It simply avers that “the allegations of the petition are insufficient to entitle the plaintiff to recover.” “A demurrer must specify the grounds of objection to the pleading, or it will be disregarded.” Code, § 2619- See cases cited in Miller’s Code and McClain’s Statutes.
III. Another ground of demurrer was made, but-is not argued by counsel; it cannot, therefore, be considered. The judgment of the circuit court must be
Affirmed.